


Exhibit 10.48
NINTH AMENDMENT TO LEASE




I.    PARTIES AND DATE.




This Ninth Amendment to Lease (the "Amendment") dated as of May 22, 2014, is by
and between THE IRVINE COMPANY LLC, a Delaware limited liability company
(“Landlord”), and BROADCOM CORPORATION, a California corporation (“Tenant”).


II. RECITALS.


On October 31, 2007, Landlord and Tenant entered into a lease (the “Original
Lease”), which Lease was amended by a First Amendment to Lease dated November
12, 2008, by a Second Amendment to Lease dated July 21, 2010, by a Third
Amendment to Lease dated September 14, 2010, by a Fourth Amendment to Lease
dated November 15, 2010, by a Fifth Amendment to Lease dated April 26, 2011, by
a Sixth Amendment to Lease dated August 2, 2011, by a Seventh Amendment to Lease
dated June 28, 2012, and by an Eighth Amendment to Lease dated February 26, 2013
(the “Eighth Amendment”). The Original Lease, as so amended, is referred to
herein as the “Lease”, and the Premises leased by Tenant pursuant to, and as
more particularly defined in, the Lease is referred to herein as the “Premises”.


By letter dated April 24, 2014, Tenant irrevocably exercised the first of its
two (2) options to extend its leasehold interest in the Premises in accordance
with the terms and conditions set forth in the Eighth Amendment for the “Initial
Extension Period” (as such term is defined in the Eighth Amendment).


Landlord and Tenant each desire to execute this Amendment to confirm the
extension of the Term of the Lease for the Initial Extension Period on the terms
and conditions herein provided.


III.    MODIFICATIONS.


A. Basic Lease Provisions. The Basic Lease Provisions of the Lease are hereby
amended as follows:


1.    Item 5 is hereby deleted in its entirety and substituted therefor shall be
the following:


“5. Expiration Date: May 31, 2018 [which may be extended subject to Tenant’s
extension rights relating to the Second Extension Period as provided in Section
3.4 of the Lease]”


2.    Item 6 of the Lease is hereby amended by adding the following as
additional paragraph of the rent schedule:
    
“Basic Rent for the entire Premises:


Commencing on May 1, 2017, the Basic Rent shall be Six Hundred Forty Thousand
Two Hundred Eighty-Three Dollars and Forty Cents ($640,283.40) per month, based
on $2.70 per rentable square foot.”


IV.    GENERAL.


A. Effect of Amendment. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment. In the event of any
inconsistency between the terms of the Lease and the terms of this Amendment,
the latter shall prevail.


B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in "III.
MODIFICATIONS" above and can be changed only by a writing signed by Landlord and
Tenant.


C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.


D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.


E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, Tenant represents that
each individual executing this Amendment for the corporation or partnership is
duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.


V.    EXECUTION.


Landlord and Tenant executed this Amendment on the date as set forth in "I.
PARTIES AND DATE." above.




LANDLORD:                        TENANT:


THE IRVINE COMPANY LLC                BROADCOM CORPORATION
a Delaware limited liability company            a California corporation






By /s/ Steven M. Case             By _/s/ Scott McGregor_______
Steven M. Case                      Name: Scott McGregor
Executive Vice President                  Title: President and
Office Properties                            Chief Executive Officer


                            






By /s/ Michael T. Bennett             By _/s/ Eric Brandt_____________
Michael T. Bennett                     Name: Eric Brandt
Senior Vice President, Operations             Title: Executive Vice President
Office Properties                         and Chief Financial Officer
 


